Case: 4:11-cv-00736-CDP Doc. #: 113 Filed: 07/07/20 Page: 1 of 2 PageID #: 2004




        IN THE UNITED STATES DISTRICT COURT FOR THE
                EASTERN DISTRICT OF MISSOURI
                      EASTERN DIVISION

NADINE A. HEMMINGHAUS,              )
                                    )
     Plaintiff,                     )
                                    )
     vs.                            )     Case No. 4:11CV-00736-CDP
                                    )
STATE OF MISSOURI, et al,.          )
                                    )
     Defendants                     )

                        ENTRY OF APPEARANCE

     Paul M. Brown, Chief Counsel Litigation, Office of the Missouri

Attorney General, hereby enters his appearance on behalf of defendant,

Gary M. Gaertner Jr.



                                          Respectfully submitted,

                                          ERIC S. SCHMITT
                                          Attorney General

                                          /s/ Paul M. Brown
                                          Paul M. Brown #28109
                                          Chief Counsel- Litigation
                                          Office of the Missouri Attorney
                                          General
                                          815 Olive Street
                                          St. Louis, MO 63101
                                          (314) 340-7861 Telephone
                                          (314) 340-7029 Facsimile
                                          Attorney for Defendant Gaertner
Case: 4:11-cv-00736-CDP Doc. #: 113 Filed: 07/07/20 Page: 2 of 2 PageID #: 2005




                       CERTIFICATE OF SERVICE

      I hereby certify that on July 7, 2020, a copy of the foregoing was filed

electronically with the Clerk of the Court to be served by operation of the

Court’s electronically filing system upon all counsel of record.



                                            Paul M. Brown
                                            Assistant Attorney General




                                        2
